IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs September 21, 2005

               STATE OF TENNESSEE v. LORENZO BENE WARE

                 Direct Appeal from the Criminal Court for Davidson County
                        No. 2003-A-74    J. Randall Wyatt, Jr., Judge



                    No. M2004-02472-CCA-R3-CD - Filed October 6, 2005


The defendant, Lorenzo Bene Ware, was convicted by a Davidson County jury of two counts of
sexual battery by an authority figure, class C felonies. The trial court denied the defendant’s request
for probation and sentenced him to serve concurrent terms of three years in confinement. On appeal,
the defendant argues that the trial court erred in denying his request for probation. After considering
the record and the relevant authorities, we conclude the defendant has waived this issue and affirm
the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

J.C. MCLIN , J., delivered the opinion of the court, in which DAVID H. WELLES and NORMA MCGEE
OGLE, JJ., joined.

George H. Thompson, III, Nashville, Tennessee, for the appellant, Lorenzo Bene Ware.

Paul G. Summers, Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Brian Holmgren, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

                                         BACKGROUND

       On April 20, 2004, after a two day trial, a jury convicted the defendant of two counts of
sexual battery by an authority figure. The victim, the defendant’s daughter; the defendant’s wife;
an investigator with the Department of Children’s Services; and a detective with the Youth Services
Division of the police department testified at the trial. The defendant chose not to testify. The
testimony at trial established that the defendant entered into the victim’s bedroom on at least two
occasions while she was in bed and rubbed her genitals and buttocks. The victim was fourteen years
old. After the jury returned the guilty verdicts, the trial court ordered the defendant to submit to a
psychosexual sex offender evaluation and report to the probation department for a pre-sentence
report in order to be considered for probation.

        On September 8, 2004, the trial court conducted a sentencing hearing to determine the
manner in which the defendant would serve his sentence. At the hearing, the State called no
witnesses but instead asked the court to rely on the pre-sentence report and the sexual offender
evaluation report. Among the testimony offered by the defendant was that of his wife. The
defendant’s wife testified that she did not believe the defendant was guilty of “what [the victim] said
he was.” After the testimony and closing arguments, the trial court found that “[the defendant was]
not amenable to a sex offender program.” The trial court denied the defendant’s request for
probation and sentenced him to serve concurrent terms of three years in confinement. In reaching
its decision, the trial court noted that it considered the evidence at trial, the testimony at the
sentencing hearing, the psycho-sexual evaluation and anything else pertinent to the case. The
defendant appealed.

                                             ANALYSIS

        On appeal, the defendant argues that the trial court erred in denying his request for probation.
Specifically, the defendant argues that the evidence was insufficient to support the trial court’s
finding that he was not amenable to treatment in a sex offender program. The State argues that this
issue is waived, or if not waived, without merit. We agree with the State that the defendant has
waived this issue. Tennessee Court of Criminal Appeals Rule 10(b) states, “Issues which are not
supported by argument, citation to authorities, or appropriate references to the record will be treated
as waived in this court.” See also State v. Schaller, 975 S.W.2d 313, 318 (Tenn. Crim. App. 1997).
Additionally, Rule 24(b) of the Tennessee Rules of Appellate Procedure states that it is the duty of
the accused to provide a record which conveys a fair, accurate and complete account of what
transpired with relation to the issues on appeal. See also State v. Taylor, 992 S.W.2d 941, 944
(Tenn. 1999).

         In the three sentences constituting the entire argument section of his brief, the defendant
contends that the record did not contain evidence to support the trial court’s finding that he was not
amenable to sex offender treatment. However, the defendant has failed to cite any authorities or
provide a sufficient argument in support of his contention. Instead, the defendant quoted the statute
stating what a sentence must be based on and made the blanket statement that “the record is devoid
of evidence to support the trial judge’s finding.” Furthermore, the sentencing hearing transcript
indicates that the trial court relied on the psychosexual evaluation and pre-sentence reports in
determining the defendant’s suitability for probation. The defendant failed to include either report
in the record on appeal. “When the record is incomplete, this Court is precluded from considering
the issues; and we must conclusively presume the judgment of the trial court was correct.” See State
v. Matthews, 805 S.W.2d 776, 784 (Tenn. Crim. App. 1990). Consequently, we conclude the
defendant has waived his claim for relief by failing to provide a complete record on appeal and
failing to provide a sufficient argument or any authority in support of his claim.



                                                  -2-
                                         CONCLUSION

        For these reasons, we affirm the judgment of the trial court, denying the defendant’s request
for probation.




                                                      ___________________________________
                                                      J.C. McLIN, JUDGE




                                                -3-